                                                                              FILED
                     IN THE UNITED STATES DISTRICT COURT U.S. DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA   DIS TRIC T OF NEBRASK A

                                                                      2019 JAN 31 PM 12: oI
UNITED STATES OF AMERICA,
                                                                     OF i ':- OF T - C . I
                    Plaintiff,                                   8:05CR402

      vs.
                                                                  ORDER
MARCUS ESCAMILLA

                    Defendant.



      The government has filed a Motion to Dismiss [Filing No. 61] and an amended

Motion to Dismiss [Filing No. 62] regarding the Petition for Offender Under Supervision

[Filing No. 58]. For that reason , the Motion to Dismiss [Filing No. 61] is denied as moot

and the amended Motion to Dismiss [Filing No. 62] is granted .

      IT IS ORDERED :

      1.     The Petition for Offender Under Supervision [Filing No. 58] , filed herein , is

             dism issed , without prejudice .



      Dated this 31 st day of January 2019.


                                                 BY THE COURT:
